                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION
                            '  File No.: 2:17-cr-00012-D-1

 UNITED STATES OF AMERICA
                Plaintiff,

        v.
                                                             ORDER GRANTING
                                                             MOTION TO SEAL
MARLO LYNNICE ARMSTRONG
               Defendant. r



       This matter is before the Court on Defendant's Motion to Seal Sentencing Memorandum.

       FOR GOOD CAUSE SHOWN, the Motion is ALLOWED. The Clerk is directed to seal

the Motion filed at Docket Entry at 37, including Exhibits A through J attached thereto.

       SO ORDERED.

       This the   tt   day of January, 2019.




                                                    James C. Dever, III
                                                    United States District Judge
